DETAILED ACTION
Claims 1-35 and 52 are pending. Claims 36-51 and 53 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2020 and 10/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-35 and 52, drawn to a method for determining a location of a random access channel burst based on SS burst and an offset, classified in H04W74/0833.
Group II: Claims 36-51 and 53, drawn to a method for performing a random access procedure by a UE, classified in H04W74/008.

The inventions are independent or distinct, each from the other because:

Inventions Group I and Group II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because a method for determining a location of a random access channel burst based on SS burst and an offset. The subcombination has separate utility such as a method for performing a random access procedure by a UE.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different dasses/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Wu, Shen Bin on 06/11/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-35 and 52.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 36-51 and 53 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-35 and 52 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Li et al. (US 20210051683, Li hereinafter).

As to claim 1: Li discloses a method for determining at least one random access channel burst used by a user equipment comprising: 
determining a reference resource location by receiving a data service (see at least paragraphs [0147]-[0148] and Fig. 12, SSBi (interpreted as reference resource location) is detected from SSBs bundle (interpreted as received data service).); and 
determining the resource location of the at least one random access channel burst according to the reference resource location and an offset (see at least paragraphs [0171]-[0178] and Figs. 22A-C, PRACH resource is detected according to SSB 0 and offset k.). 

As to claim 2: Li discloses the method of claim 1. Li further discloses wherein the offset indicates a time interval between the reference resource location and the resource location (see at least paragraphs [0171]-[0178] and Figs. 22A-C, offset k is a time interval between SSB 0 and PRACH.). 

As to claim 3: Li discloses the method of claim 1. Li further discloses wherein the at least one random access channel burst comprising a first random access channel burst corresponding to the resource location and a second random access channel burst corresponding to a second resource location, and the method further comprising: obtaining a second offset; and determining the second resource location according to the resource location and the second offset (see at least paragraph [0173], the implicit teaching of detection of a second PRACH, If a UE missed the first PRACH resource due to the SSB shifting, it may perform the RACH procedure at the next available PRACH resource.).

As to claim 4: Li discloses the method of claim 3. Li further discloses wherein the second offset indicates a second time interval between the resource location and the second resource location (see at least paragraph [0173], the implicit teaching of detection of a second PRACH, If a UE missed the first PRACH resource due to the SSB shifting, it may perform the RACH procedure at the next available PRACH resource.). 

As to claim 5: Li discloses the method of claim 3. Li further discloses further comprising: obtaining a number of the at least one random access channel burst, wherein the step of determining the second resource location according to the resource location and the second offset comprising: determining the second resource location according to the resource location, the second offset, and the number of the at least one random access channel burst (see at least paragraph [0173] and Figs. 22A-C, the implicit teaching of detection of a second PRACH, If a UE missed the first PRACH resource due to the SSB shifting, it may perform the RACH procedure at the next available PRACH resource.). 

As to claim 6: Li discloses the method of claim 5. Li further discloses wherein the second offset indicates a second time interval between two of adjacent random access see at least paragraph [0173] and Figs. 22A-C, the implicit teaching of detection of a second PRACH, If a UE missed the first PRACH resource due to the SSB shifting, it may perform the RACH procedure at the next available PRACH resource.). 

As to claim 7: Li discloses the method of claim 3. Li further discloses wherein the at least one random access channel burst further comprising a third random access channel burst corresponding to a third resource location, and the method further comprising: obtaining a third offset; and determining the third resource location according to the second resource location and the third offset (see at least paragraph [0173] and Figs. 22A-C, the implicit teaching of detection of a second PRACH, If a UE missed the first PRACH resource due to the SSB shifting, it may perform the RACH procedure at the next available PRACH resource.). 

As to claim 8: Li discloses the method of claim 1. Li further discloses further comprising: transmitting, via the at least one random access channel burst, one of a plurality of random access channel sequences (see at least Figs. 22A-C.).

As to claim 9: Li discloses the method of claim 8. Li further discloses wherein the step of transmitting, via the at least one random access channel burst, the one of the plurality of random access channel sequences comprising: performing a listen before talk procedure before transmitting the one of the plurality of random access channel sequences (see at least paragraph [0007], where the transmission of the first one of the SSBs is based upon confirmation of a successful Listen Before Talk (LBT) available channel). 

As to claim 10: Li discloses the method of claim 1. Li further discloses wherein the offset is a second offset after a first offset associated with a first resource location of at least one first random access channel burst (see at least paragraph [0173], the implicit teaching of detection of a second PRACH, If a UE missed the first PRACH resource due to the SSB shifting, it may perform the RACH procedure at the next available PRACH resource.). 

As to claim 11: Li discloses the method of claim 10. Li further discloses further comprising: in response to a listen before talk procedure corresponding to the at least one first random access channel burst has failed, transmitting, via the at least one random access channel burst, one of a plurality of random access channel sequences (see at least paragraph [0004], In NR-U, the gNB may not be able to transmit the SSB burst set on the pre-defined/configured location. This may be due to the LBT failure.). 

As to claim 12: Li discloses the method of claim 3. Li further discloses wherein the resource location and the second resource location are respectively corresponded to one of the following: a first time-frequency resource overlapped with a bandwidth part; a second time-frequency resource outside of the bandwidth part; a third time-frequency resource corresponding to a first sub-band of the bandwidth part; and a fourth time-see at least paragraph [0171], If the SSB transmission is shifted, it may overlap with other configurations or scheduling such as semi-persistent scheduling or PRACH resources.). 

As to claim 13: Li discloses the method of claim 1. Li further discloses wherein the offset is pre-configured to the user equipment (see at least paragraph [0129], the offset which may be pre-defined.). 

As to claim 14: Li discloses the method of claim 1. Li further discloses wherein the offset is obtained from one of the following: a higher layer signal, wherein the higher layer signal corresponding to a communication layer higher than a physical layer (see at least paragraph [0177], higher-layer parameter PRACHConfigurationOffset may be used to indicate the UE how much offset should be added to the PRACH resource timing location.). 

As to claim 15: Li discloses the method of claim 1. Li further discloses further comprising: selecting one of the at least one random access channel burst for performing a communication according to one of the following: a random selection (see at least paragraphs [0171]-[0178] and Figs. 22A-C, PRACH resource is detected according to  SSB 0 and offset k.); a listen before talk result for the at least one random access channel burst (see at least paragraph [0042] In another embodiment, beam-based LBT may be performed for each SSB. The SSBs with a successful LBT will be transmitted. For the failed LBTs, the gNB may perform another round(s) of LBT to determine whether the associated SSBs can be transmitted); a burst ordering (see at least Fig. 20); and an indication from a base station (see at least paragraph [0045], It is further envisaged in this application the offset by which the SSB has shifted can be indicated by the gNB to a UE). 

As to claim 16: Li discloses the method of claim 1. Li further discloses wherein the data service corresponds to a synchronization signal block burst (see at least paragraphs [0147]-[0148] and Fig. 12, SSBs bundle (interpreted as received data service).). 

As to claim 17: Li discloses the method of claim 16. Li further discloses wherein the step of determining the resource location of the at least one random access channel burst according to the reference resource location and the offset comprising: determining the resource location according to the reference resource location in response to a previous reference resource location is unavailable to the user equipment (see at least Fig.22C, PRACH resource is shifted due to SSB transmission is shifted). 

As to claim 18: Li discloses the method of claim 16. Li further discloses further comprising: transmitting, via the at least one random access channel burst, one of a plurality of random access channel sequences according to an index of the synchronization signal block burst (see at least paragraph [0044], the index order carried by SSB may be flexible. The SSB may be transmitted at any SSB location with successful beam base LBT within the SSB burst transmission.). 

As to claim 19: Li discloses the method of claim 16. Li further discloses further comprising: transmitting, via the at least one random access channel burst, one of a plurality of random access channel sequences according to a measurement result of the synchronization signal block burst (see at least paragraph [0173], the implicit teaching of detection of a second PRACH, If a UE missed the first PRACH resource due to the SSB shifting, it may perform the RACH procedure at the next available PRACH resource.). 

As to claim 20: Li discloses the method of claim 16. Li further discloses further comprising: determining the at least one random access channel burst corresponding to the synchronization signal block burst is enabled in response to receiving the synchronization signal block burst (see at least paragraphs [0171]-[0178] and Figs. 22A-C, PRACH resource is detected according to  SSB 0.). 

As to claim 21: Li discloses the method of claim 16. Li further discloses wherein the synchronization signal block burst comprises an indicator, and the indicator indicates whether the at least one random access channel burst is enabled or not (see at least paragraphs [0045]-[0050] and Fig. 22A-C and Fig. 23, the SSB has shifted can be indicated by the gNB to a UE by payload of PBCH, PBCH DMRS, the joint payload of PBCH and PBCH DMRS, the spreading code or RMSI). 
As to claim 22: Li discloses the method of claim 16. Li further discloses further comprising: performing a first type listen before talk procedure for the at least one random access channel burst in response to not receiving the synchronization signal block burst during an expected time interval (see at least paragraph [0129], LBT process after the initial LBT failure for SSBi). 

As to claim 23: Li discloses the method of claim 16. Li further discloses further comprising: performing a first type listen before talk procedure for the at least one random access channel burst in response to not receiving a downlink signal before accessing the at least one random access channel burst (see at least paragraphs [0042] and [0116], beam-based LBT may be performed for each SSB. The SSBs with a successful LBT will be transmitted.). 

As to claim 24: Li discloses the method of claim 16. Li further discloses further comprising: performing a first type listen before talk procedure for the at least one random access channel burst in response to receiving a downlink signal before accessing the at least one random access channel burst, wherein a time gap between the downlink signal and the at least one random access channel burst is greater than a first time interval (see at least paragraphs [0042] and [0116], beam-based LBT may be performed for each SSB. The SSBs with a successful LBT will be transmitted.). 

As to claim 25: Li discloses the method of claim 16. Li further discloses further comprising: performing a second type listen before talk procedure for the at least one see at least paragraphs [0042] and [0116], beam-based LBT may be performed for each SSB. The SSBs with a successful LBT will be transmitted.). 

As to claim 26: Li discloses the method of claim 16. Li further discloses further comprising: obtaining a second offset associated with a second resource location of the at least one random access channel burst and determining the second resource location according to a second reference resource location and the second offset, wherein the second reference resource location is indicated by a second synchronization signal block burst (see at least paragraph [0173], the implicit teaching of detection of a second PRACH, If a UE missed the first PRACH resource due to the SSB shifting, it may perform the RACH procedure at the next available PRACH resource.). 

As to claim 27: Li discloses the method of claim 1. Li further discloses further comprising: selecting a candidate synchronization signal block burst from a plurality of synchronization signal block bursts; and determining the reference resource location according to the candidate synchronization signal block burst (see at least paragraphs [0147]-[0148] and Fig. 12, SSBi (interpreted as reference resource location) is detected from SSBs bundle (interpreted as received data service).). 
As to claim 28: Li discloses the method of claim 1. Li further discloses wherein the data service corresponds to a new radio unlicensed burst (see at least paragraph [0002], synchronous signal (SSB) transmission in new radio unlicensed (NR-U).). 

As to claim 29: Li discloses the method of claim 1. Li further discloses wherein the reference resource location corresponding to one of the followings: a first slot of an uplink burst in the data service; a first slot of a downlink burst in the data service; a last slot of the downlink burst in the data service; and a first slot of the data service (see at least paragraphs [0172]-[0178], SSB 0 interpreted as first slot). 

As to claim 30: Li discloses the method of claim 1. Li further discloses wherein a downlink signal indicates whether the at least one random access channel burst is enabled or not (see at least paragraphs [0045]-[0050] and Fig. 22A-C and Fig. 23, the SSB has shifted can be indicated by the gNB to a UE by payload of PBCH, PBCH DMRS, the joint payload of PBCH and PBCH DMRS, the spreading code or RMSI). 

As to claim 31: Li discloses the method of claim 30. Li further discloses wherein the downlink signal comprises at least one of the following: a shift indicator (see at least paragraphs [0045]-[0050] and Fig. 22A-C and Fig. 23, the SSB has shifted can be indicated by the gNB to a UE by payload of PBCH, PBCH DMRS, the joint payload of PBCH and PBCH DMRS, the spreading code or RMSI). 

As to claim 32: Li discloses the method of claim 30. Li further discloses further comprising: determining the at least one random access channel burst corresponding to the downlink signal is enabled in response to receiving the downlink signal (see at least paragraphs [0171]-[0178] and Figs. 22A-C, PRACH resource is detected according to SSB 0.). 

As to claim 33: Li discloses the method of claim 1. Li further discloses wherein the reference resource location is indicated by one of a synchronization signal block burst received by the user equipment (see at least paragraph [0041], The SSB may be transmitted at any SSB location with successful beam base LBT within the SSB burst transmission) and a new radio unlicensed burst received by the user equipment (see at least paragraph [0041], mechanisms and procedures for a gNB to transmit the SSB in NR-U are envisaged). 

As to claim 34: Li discloses the method of claim 33. Li further discloses wherein the step of determining the resource location according to the reference resource location and the offset comprising: determining the resource location according to the new radio unlicensed burst in response to receiving the new radio unlicensed burst (see at least paragraph [0041], mechanisms and procedures for a gNB to transmit the SSB in NR-U are envisaged); and determining the resource location according to the synchronization signal block burst in response to not receiving the new radio unlicensed burst (see at least paragraphs [0171]-[0178] and Figs. 22A-C, PRACH resource is detected according to  SSB 0 and offset k.). 
As to claim 35: Li discloses the method of claim 1. Li further discloses further comprising: receiving a listen before talk type indicator; and performing a listen before talk procedure for the at least one random access channel burst according to the listen before talk type indicator (see at least paragraph [0129], LBT process after the initial LBT failure for SSBi). 

As to claim 52: Li discloses a user equipment comprising: a transceiver (see at least paragraph [0068], a transceiver 120); and a processor (see at least paragraph [0068], processor 118) connected to the transceiver and configured at least to: 
determine a reference resource location by receiving, via the transceiver, a data service (see at least paragraphs [0147]-[0148] and Fig. 12, SSBi (interpreted as reference resource location) is detected from SSBs bundle (interpreted as received data service).); and 
determine the resource location of at least one random access channel burst according to the reference resource location and an offset (see at least paragraphs [0171]-[0178] and Figs. 22A-C, PRACH resource is detected according to SSB 0 and offset k.).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE et al. (US 20200092916) discloses The Method and Apparatus for Transmitting and Receiving a Random Access Channel in Wireless Communication System.
CHO et al. (US 20200107275) discloses Power Ramping and Control in New Radio (NR) Devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464